Citation Nr: 1748414	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-33 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran had active service from July 1959 to February 1970.  The Veteran died in June 2000.  The appellant is the surviving spouse of the Veteran.

This matter came before the Board of Veterans' Appeals (Board) on appeal from December 2010 and May 2011 rating decisions denying service connection for the cause of the Veteran's death.  In January 2017, the appellant testified at a Board videoconference hearing from the RO in Oakland, California, before the undersigned Veterans Law Judge who was sitting in Washington, DC.  A transcript of the hearing is of record.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran died in June 2000, as the result of atherosclerotic coronary artery disease (CAD).

2.  During an aerial photograph reconnaissance mission, the Veteran's helicopter was shot down and landed in the Republic of Vietnam; therefore, the Veteran is presumed to have been exposed to the herbicide Agent Orange.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.313, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for the cause of the Veteran's death.  As such action represents a complete allowance of the appellant's appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Cause of Death

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kapos's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on the appellant's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The appellant seeks service connection for the cause of  the Veteran's death.  Specifically, the appellant asserts that during service the Veteran's helicopter was shot down and landed in the Republic of Vietnam during an aerial photograph reconnaissance mission, which resulted in herbicide exposure that subsequently caused the CAD that resulted in the Veteran's death.  

VA received a copy of the Veteran's Certificate of Death, which reflects that in June 2000 the Veteran died of atherosclerotic CAD.  As discussed above, presumptive service connection for CAD is warranted when a veteran was exposed to the herbicide Agent Orange.  Having reviewed all the relevant evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran set foot in the Republic of Vietnam during service.

Throughout the course of this appeal, the appellant has advanced that during service while on an aerial photograph reconnaissance mission, the Veteran was shot down over the Republic of Vietnam, and subsequently spent multiple days in Vietnam after landing/crashing of the aircraft.

Per the November 2010 report of the Personal Information Exchange System (PIES), during service the Veteran was stationed aboard the U.S.S. Intrepid, which was in the official waters of the Republic of Vietnam while the Veteran was stationed aboard.  After a review of the Veteran's records, PIES could not state, positively or negatively, whether the Veteran had stepped foot within the Republic of Vietnam.

Service personnel records convey that the U.S.S. Intrepid was a part of "Task Force 77," which supported military operations in both South and North Vietnam.  Task Force 77's Wikipedia page conveys that aerial photography reconnaissance missions were conducted against selected targets in North Vietnam.  See Task Force 77 (United States Navy), Wikipedia, https://en.wikipedia.org/wiki/Task_Force_77_(United_States_Navy).  Review of the Veteran's DD Form 214 reflects that during service the Veteran was a photographer.  As such, the Board finds that the Veteran would have been a part of Task Force 77's aerial photography reconnaissance missions.  This finding is supported by an in-service photograph taken by the Veteran.  Specifically, the photograph is of the U.S.S. Intrepid taken by the Veteran while flying in a helicopter or similar aerial conveyance.  

The appellant has informed VA on multiple occasions that she has been attempting to obtain deck logs from the U.S.S. Intrepid, which she believes will show that the Veteran had been shot down and landed/crashed in the Republic of Vietnam during an aerial photography reconnaissance mission; however, the appellant has not yet been able to obtain the deck logs.  The Board finds remand for such deck logs is not necessary at this time, as other evidence of record supports a finding that the Veteran was shot down and landed/crashed in the Republic of Vietnam during one such mission.

The DD Form 214, along with various service personnel records, reflects that during service the Veteran was awarded the Vietnam Service Medal with two Bronze Stars.  Service personnel records do not reflect why the bronze stars were awarded; however, as bronze stars may be awarded for heroic service and/or achievement, the Board finds that the award of bronze stars is consistent with, so supports, a finding that the Veteran was shot down in the Republic of Vietnam while conducting an aerial photography reconnaissance mission.

Finally, at the January 2017 Board videoconference hearing, and elsewhere throughout the record, the appellant testified that after the helicopter crash the Veteran began displaying mental health disorder symptomatology, including nightmares about the incident.  The appellant further testified that the Veteran's symptoms were so severe that during service the Veteran had a mental breakdown resulting in the loss of security clearance.  

Review of the service personnel records shows that in July 1969 the Veteran was declared a deserter after leaving a note for a superior officer expressing the intention to desert.  At the same time, the Veteran left a note for his then girlfriend explaining that he could not "take it any longer."  Service personnel records reflect that after this desertion the Veteran did, indeed, lose security clearance.  Further, service treatment records show that the Veteran was treated for mental health symptoms during service after the time period in which the alleged helicopter crash would have taken place; however, there was no mention as to when the symptoms first manifested or the cause of such manifestation.  Considering all the other evidence of record, the Board finds that such evidence supports a finding that during service the Veteran displayed mental health symptoms related to an in-service helicopter crash in the Republic of Vietnam.  Resolving reasonable doubt in the appellant's favor, the Board finds that during service the Veteran was shot down and crash landed in the Republic of Vietnam while performing duties as a photographer during an aerial photography reconnaissance mission with Task Force 77.

Per the June 2000 Certificate of Death, the Veteran died of CAD.  During service the Veteran was shot down and landed/crashed in the Republic of Vietnam while performing duties as a photographer during an aerial photography reconnaissance mission with Task Force 77.  Due to landing in the Republic of Vietnam, the Veteran is presumed to have been exposed to the herbicide Agent Orange.  As presumptive service connection is warranted for CAD due to herbicide exposure, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


